Citation Nr: 0108671	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to September 
1968.

This appeal arises from a December 1999 rating decision, 
which, in part, denied service connection for hypertrophic 
cardiomyopathy.  The Board notes that the veteran's claim for 
service connection for a heart condition was previously 
denied by a January 1969 rating action.  However, the claims 
folder does not establish that the veteran was notified of 
this decision and of his appellate rights.  Accordingly, and 
the Board finds, consistent with the RO's determination, that 
the issue on appeal should appropriately be characterized as 
service connection for hypertrophic cardiomyopathy.

The Board also notes that in a May 1999 statement, the stated 
that he was seeking service connection for arthritis, 
secondary to his service-connected back condition.  This 
issue is referred to the RO for appropriate action. 


REMAND

Following a review of the claims folder, the Board finds that 
a remand of the issue of entitlement to service connection 
for hypertrophic cardiomyopathy is warranted.

The veteran's service medical records revealed that in July 
1967, he was diagnosed with viral myocarditis.  An August 
1968 report of hospitalization revealed that the veteran was 
admitted with non-specific chest pain, non-cardiac in origin, 
of approximately one year in duration and with EKG 
abnormality of unknown significance, first detected 
approximately a year ago.  The discharge diagnosis included 
EKG abnormalities and history of possible pericarditis and/or 
myocarditis.  

Post-service, private medical treatment records dated in 1988 
and 1990 reveal that the veteran received treatment for 
restrictive hypertrophic cardiomyopathy with anginal syndrome 
and exertional dyspnea.  

The veteran underwent a VA cardiology examination in November 
1999.  Initially, the examiner noted that the veteran's 
medical history was provided solely by the veteran.  The 
diagnoses included hypertrophic cardiomyopathy, moderate, 
with microvascular angina and atypical chest pain.  

Furthermore, the veteran has indicated that he has received 
treatment at the VA Medical Centers (VAMC) in Binghamton, and 
Syracuse, New York.  A review of the claims folder reveals 
that medical records from the Syracuse VAMC have been 
associated with the claims folder but records from the 
Binghamton VAMC have not.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance 
only when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement, or 
the record includes medical evidence sufficient to adjudicate 
the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain opinions as to the relationship, if any, between 
any currently diagnosed heart condition to the veteran's 
active military service, to include the symptoms noted in the 
veteran's service medical records.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records, particularly to include any 
medical records from the Syracuse VAMC and Binghamton VAMC.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claims.  This must specifically 
include all outstanding records from the 
Syracuse VAMC and from the Binghamton 
VAMC.  The RO should also assist the 
veteran in obtaining all other pertinent 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current heart condition.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, to include a complete copy of 
this REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  

Following the examination of the veteran 
and review of his pertinent medical 
history, with special attention to the 
documented medical history, the physician 
should render an opinion as to whether it 
is as least as likely as not that any 
diagnosed cardiac disability is in any 
way related to the veteran's active 
military service, to include the symptoms 
noted therein.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
yields medical evidence of a nexus 
between a current heart condition and the 
veteran's active military service, RO 
should specifically advise veteran and 
his representative of the need to submit 
such competent medical evidence to 
support the claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection for 
a heart condition in light of all 
pertinent evidence and legal authority, to 
specifically include that cited to herein.  
The RO must provide full reasons and bases 
for its determinations.

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




